Dear Senator Malone:
The Attorney General's Office is in receipt of your opinion request regarding whether felons convicted in a state or jurisdiction other than Louisiana may hold an elective office within this state. Specifically, you asked whether a person who has been convicted of a felony may run for elected office in Louisiana if:
1) The person has been convicted under the laws of any other state or of the United States or of any foreign government of a crime which, if committed in Louisiana would constitute a felony, and who has exhausted all legal remedies but has not been pardoned in accordance with the applicable law of the place where the person was convicted.
Applicable Law
Louisiana Constitution Article 1, Section 10 (B) provides, "The following persons shall not be permitted to qualify as a candidate for elective public office or take public elective office or appointment of honor, trust, or profit in this state:
(B)(1) A person who has been convicted within this state of a felony and who has exhausted all legal remedies, or who has been convicted under the laws of any other state or of the United States or of any foreign government or country of a crime which, if committed in this state, would be a felony and who has exhausted all legal remedies and has not afterwards been pardoned either by the governor of this state or by the officer of the state, nation, government or country having such authority to pardon in the place where the person was convicted and sentenced."
In the absence of pardon, an exception exists under Louisiana Constitution Art. 1, Section 10 (C) which states, "Notwithstanding the provisions of Paragraph (B) of this Section, a person who desires to qualify as a candidate for or hold an elective office, who has been convicted of a felony and who has served his sentence, but has not been pardoned for such felony, shall be permitted to qualify as a candidate for or hold such office if the date of his qualifying for such office is more than fifteen years after the date of completion of his original sentence."
Analysis and Opinion
An individual convicted of a crime under the laws of any other state or of the United States or of any foreign government or country, which if committed in this state would be a felony, and who has not received a pardon from the appropriate authority in the jurisdiction where convicted is permitted to run for an elected office, but only under the aforementioned exception if: (1) the individual has completed his original sentence; and (2) the date of his qualifying for such office is more than fifteen years after completion of the original sentence.
It is our hope this that opinion has been helpful. Please feel free to contact our office if we may be of further assistance. With warmest regards, I remain.
Respectfully yours,
                             RICHARD P. IEYOUB Attorney General
                             By: __________________________ JULIE A. COLLINS Assistant Attorney General
JAC/jy